Explanations of vote
Oral explanations of vote
- (CS) I welcome the proposal to create a global alliance on climate change between the European Union, the least developed countries and the small, developing island states. Adapting to climate change can be said to require costs of USD 80 billion because the key of course would be to halt deforestation in the tropical rainforests. The EUR 60 millionwe have earmarked for this, which is less than 1 %, is nonetheless a significant amount for the most threatened countries, provided it is used effectively. The alliance offers a chance, provided it operates as a reference point and methodology centre for preventative risk management in respect of the natural disasters which climate change will bring to the poorest countries. The major weak point is the lack of coordination over the enormous number of activities. The alliance should not replace humanitarian assistance but help to minimise the extent of the expected catastrophes by providing support through innovative programmes, through strengthening administrative structures at national and local levels and also through educating the inhabitants of threatened island states.
- (PL) Madam President, I voted against, as I believe that the whole concept of drastic limitation of carbon dioxide emissions as proposed by the Commission, the European Parliament and the European Council is fundamentally wrong and does not have an appropriate legal basis. In addition, if this policy were to be implemented in Poland, my country would lose more than all it has hitherto received in the form of direct payments, indirect subsidies and grants, and there would still be more to pay. What this means is that the policy would be disastrous for the economies of many developing countries. It would not be a good example for the rest of the planet, which is supposed to implement this principle at global level on the basis of the results achieved in Europe. If, however, the policy were only implemented in Europe, it would be a totally unnecessary waste of EUR 500 billion.
on behalf of the PSE Group. - Madam President, the report refers to the future of cohesion policy. It was difficult to find pragmatic answers valid for all 27 Member States and their different governance and partnership systems. The rapporteur has managed to come up with very concrete proposals. On governance, I would like to underline two elements. We need to empower regional and local authorities with a better and more efficient sharing of responsibilities. It is also of the utmost importance to address the lack of expertise and administrative capacity to deal with funds and projects at regional and local level. On partnership, the report rightly insists on the centrality of inclusive processes and full ownership. We need to bring in the largest number of stakeholders possible at all policy and implementation stages, and in order to do this we need minimum compulsory standards.
I am extremely satisfied with the way in which the rapporteur has dealt with all our contributions and concerns and congratulate him once again for his excellent work.
- (SK) Coming from a local government background, I consider the principle of partnership to be a key element in the cohesion policy of the EU, as does the rapporteur Jean Marie Beaupuy. I have therefore voted in favour of the report.
A successful partnership requires a certain investment at the start of the process, although later there will be savings in terms of time, money and effectiveness. The creation of an Erasmus programme for local elected representatives would contribute towards the exchange of tried and tested approaches in the area of the administration of public affairs within an EU framework.
I call on the responsible institutions, especially the Europe 12, one of which is my own country Slovakia, to apply the principle of partnership diligently in the 2007 - 2013 programme period and to make use of a historic opportunity to eradicate the inequalities between regions. Local politicians know their areas very well and are able to find the most effective solutions to the problems of their towns and villages, and I therefore call on the Member States to move towards decentralising the power to implement EU cohesion policy from a central to a regional level.
- (PL) Along with the rest of higher education I warmly welcomed the second stage of the Erasmus Mundus programme. I am sure nobody needs convincing that the integration of clever young people from different parts of the world is the key to building and maintaining peace, not just on our continent but across the entire world. Students' horizons are broadened, and they learn to look at things from new viewpoints. All this happens as a result of direct contacts, classes in a foreign language, and becoming acquainted with different cultures. Students become more open and tolerant. It is for these reasons that I am strongly in favour of the new concept contained in the document on the Erasmus Mundus programme.
(NL) Mr President, I have voted against Mrs De Sarnez's report, because it is unacceptable to me that the programme should be extended without any fundamental changes being made to the discrimination against European students compared to their non-European counterparts who wish to make use of grants. A non-European student receives an annual grant of EUR 21 000, while European students who wish to study outside of the European Union via Erasmus Mundus can only count on EUR 3 100. Since a discrepancy of this magnitude cannot be explained or defended objectively, this discrimination cannot, and indeed must not, be sustained any longer.
(HU) As a rapporteur, or in this case draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety for the report on the contained use of genetically modified micro-organisms, I wish to emphasise again that the European Parliament must be given a greater role in supervising procedures. Citizens of Europe are afraid of the non-transparent use of GMOs, and oversight by Parliament means openness and transparency. Distrust can only be eased by full disclosure. In the case of genetically modified micro-organisms, too, the goal should be to render the involvement of the European Parliament compulsory in health and environmental safety matters. I am pleased that my proposals for amendments to this effect, backed unanimously by the Committee on the Environment, have now also been adopted by the European Parliament.
(IT) Madam President, I feel I must explain more clearly why I disagree and consider it unjust that the amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats in the Gebhardt report should be declared defunct because of the vote taken on an entirely different matter.
It is one thing to say that one can choose the law of any country in the world, provided that it does not breach human rights; it is quite another to say that one can choose from among the laws of the Member States of the European Union. The two things are different, and therefore I believe it is unjust that the amendments on the latter issue should be withdrawn.
I do approve, however - and I hope that as the debate on this regulation proceeds my argument will be accepted - of the efforts to create a European legal area, with European harmonisation. It does not make sense to apply Chinese law or the law of some remote Pacific state, for example, in such a delicate matter as matrimonial relations, when the pressing need is instead to unite the 27 countries of the Union.
- (CS) Divorce unfortunately belongs to the dark side of European civilisation and the number of so-called international divorces is rising. It is always the children who suffer most. International divorces also give rise to arguments over which country will host the proceedings that will decide on the future of the children. I have supported the measure, which provides clearer rules for international couples who are seeking to divorce, as it will be possible for both parties, on the basis of an agreement, to choose an appropriate court and thereby the law of a Member State with which they have some connection. This is important, especially in a situation where couples are living in a country of which neither of them may be citizens. The legal rules vary considerably between the Member States and so it is a further improvement that the European Parliament has built in to the measure a role for the Commission, to develop a public internet information system covering all of the various details. It should be mentioned that international divorces now affect one hundred and seventy thousand couples and their children every year.
Madam President, thank you for calling me. I and the Conservative delegation to Parliament voted against this Gebhardt report. Before I came to Parliament I practised law in the United Kingdom, including, from time to time, divorce law. I think this would be a retrograde step to take. It is a matter for each nation state to determine the law which would be applicable to such matters.
There is no need whatsoever for the European Commission or any other European body to interfere. All our countries have different traditions, different views of divorce, different faiths, different religions, different backgrounds, and it is right and proper that each individual country should reflect that. We should not accept the imposition of any superior body telling us what to do.
Thank you for giving me this opportunity and for achieving a memorable moment in my political career when I can truthfully say that I have spoken, apart from to you, Madam President, to a completely and utterly empty Chamber.
Written explanations of vote
I have voted in favour of the report by Mrs Niebler on the proposal for a Council decision on the conclusion on behalf of the European Community of the Agreement on Scientific and Technological Cooperation between the European Community and the Government of New Zealand, which is the only non-European industrialised country with which the European Community has not yet drawn up an agreement on science and technology.
Currently, cooperation between the Community and New Zealand is based on an informal agreement on scientific and technological cooperation between the Commission and the Government of New Zealand, which was signed and entered into force on 17 May 1991. However, this agreement does not provide for institutional coordination of cooperation, nor does it contain specific rules on the treatment and protection of intellectual property rights. Thanks to my recent trip to New Zealand, I have had the opportunity of talking to some of the highest officials of that country, who confirmed their interest in strengthening this collaboration through the framework programme on food, agriculture and biotechnologies, information and communication technologies, health, the environment and the mobility of researchers.
These sectors correspond perfectly to those that the Commission considers to be of greatest interest and promise for the EU, for the purposes of future collaboration that will enable it to take full advantage of the potential for cooperation with this industrialised country.
in writing. - (SV) The Swedish Conservatives support the Commission's proposal to establish a special programme to help poor developing countries to prepare themselves for, and to adapt to, the consequences of climate change. We are also in favour of the main content of Parliament's report on the Commission's proposal and have therefore chosen to vote in favour of the report.
However, we are opposed to the request to increase the budget from the current EUR 60 million to EUR 2 billion in 2010 to fund the Global Climate Change Alliance. We are also against the proposal to earmark at least 25% of future revenues from auctioning within the Emissions Trading Scheme to fund this increase in the budget.
in writing. - (PT) Regulation (EC) No 639/2004 provides for a number of derogations from the entry/exit regime established under Article 13 of Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy.
However, the belated adoption of the Commission legal instrument enabling the Member States concerned to allocate state aid as well as limited shipyard capacity have made it impossible to meet the deadline relating to the entry into the fleet of fishing vessels benefiting from state aid for renovation up to 31 December 2008, as specified in Regulation (EC) No 639/2004.
In its report, the European Parliament, specifically its Committee on Fisheries, defended the extension of deadlines for state aid for the renewal and registration of vessels, both in relation to the Regulation currently in force and in relation to the proposal presented by the European Commission, according to which the deadline should be extended only by one year, in other words until 31 December 2009.
The extension of state aid for renewing the fleets of the outermost regions until 31 December 2009 and the possibility of registering vessels until 31 December 2011 represent vital assistance taking into account the aforesaid constraints.
I therefore voted in favour of this report.
in writing. - (SK) During the period 19 - 27 July I visited New Zealand as a member of an 11-strong delegation from the European Parliament. This advanced and affluent country with a European spirit lies more than 27,000 km away from Slovakia. Our meetings with the students of the European Institute at the university in Auckland and at Canterbury University in Christchurch were very inspiring. We talked about the Seventh Framework Programme of the European Community in the area of research, technological development and demonstration activities and about the opportunities for cooperation between the EU and New Zealand in the areas of science and research. It is for this reason, within the framework of the consultation process, that I support the signing of the Science and Technology Cooperation Agreement between the European Community and the government of New Zealand, and I therefore voted in favour of the report of the rapporteur Angelika Niebler.
New Zealand is one of the least polluted countries in the world, a fact of which it is justly proud. New Zealanders are guided by the slogan 'Green, clean and safe'. Hydroelectric power accounts for 2/3 of the country's electricity output. Massive supplies of hot water are also used to produce electricity. There is no nuclear power at all.
I firmly believe that mutual cooperation in the fight against climate change, seeking common approaches in the areas of science, research and innovation, will prove beneficial to both sides.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of Mrs Niebler's report on the conclusion of the Agreement on Scientific and Technological Cooperation between the European Community and the Government of New Zealand. As we see from the proposal for a Council decision, New Zealand is the only non-European industrialised country with which the Community has not yet drawn up a formal agreement on science and technology. For this reason, and in view of the increasing complexity of technological innovation and the speed of scientific progress, I feel that it is more appropriate than ever for the Community to formalise the existing cooperation agreement so that collaboration can be strengthened, particularly in sectors that are more important than ever, such as health, biotechnologies and information and communication technologies.
I believe that this will enable the Community to take full advantage of the potential of cooperation with New Zealand on the basis of principles of effective protection of intellectual property and fair division of intellectual property rights.
Mr President, I voted in favour of the report on the opinion concerning the proposal for a Council decision on the conclusion of a Memorandum of Cooperation between the International Civil Aviation Authority and the European Community regarding security audits/inspections and related matters - C6-0320/2008 -.
Mr Costa, the rapporteur, has rightly emphasised that, pursuant to the aims of Community policy in the area of civil aviation, the memorandum of cooperation will strengthen relations between the Community and the ICAO. It is particularly important to bear in mind that implementation of the memorandum negotiated will facilitate better use of the always limited resources in the area of monitoring and of compliance with regulations. Implementation of the decision should bring considerable benefits to the Member States.
in writing. - (PT) The draft Memorandum of Cooperation which is the subject of this report aims to significantly reduce individual audits by the International Civil Aviation Organization (ICAO) in Member States. To that end, ICAO will assess the European Commission aviation security inspection system.
Therefore, in accordance with the aims of the Community civil aviation policy, the Memorandum of Cooperation will strengthen the relationship between the Community and ICAO and allow for better use of the limited resources of Member States in the field of compliance monitoring.
Member States have to date been confronted with two compliance monitoring systems with the same objective and - broadly - the same scope. Once again, the major objective of this action will be the more rational use of available resources.
Finally, in order to ensure the appropriate handling of EU classified information, ICAO is bound to comply with Community rules and the Commission is authorised to verify in situ which protection measures have been put in place by ICAO.
I therefore voted in favour of the Costa report.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Costa's report on the conclusion of a Memorandum of Cooperation between the International Civil Aviation Organisation and the European Community regarding security audits/inspections. In my opinion, being subject to two compliance monitoring systems with the same objective and, to a large extent, the same scope, amounts not only to an inefficient allocation of resources by the competent bodies but also, and more importantly, a burden for Member States in terms of cost and the use of the limited resources at their disposal. I therefore welcome the proposal for cooperation between the ICAO and the European Commission on this subject.
in writing. - (FR) I voted in favour of the legislative resolution approving the proposal for a directive of the European Parliament and of the Council relating to insurance against civil liability in respect of the use of motor vehicles, and the enforcement of the obligation to insure against such liability, and this on the basis of the report by my British fellow Member, Mrs Wallis. This proposal arises from the wish to consolidate Community law, referred to - inappropriately, in my opinion - as codification. This is a commendable wish, but I am sorry that, in view of the development and the complexity of the texts, the Commission has not revised its position dating from the 1 April 1987 and consisting of instructing its services to go ahead and codify all legislative acts no later than after their tenth modification while, at the same time, emphasising that this is a minimum rule and that, in the interests of clarity and proper understanding of Community legislation, its services were to make efforts to codify the texts for which they were responsible at still shorter intervals. In this particular case, we are codifying a variety of directives dating from 1972, 1983, 1990, 2000 and 2005, together with texts amending these. I consider that the policy of consolidating Community law should be one of the European Commission's priorities.
in writing. - (LT) We must strive to make Community law simpler and clearer so that it becomes more comprehensible and accessible to all citizens, who would then acquire new opportunities and would be able to take advantage of particular rights which they have been granted.
This goal will be unattainable if many regulations partly and often fundamentally changed several times, remain scattered throughout various acts, so that some of them are found in the original act, and others in later amended acts. Therefore, in order to find the rules in force at a given moment one has to conduct significant research, comparing various legal acts.
For this reason, as we strive to make Community law clear and transparent, it is important to codify regulations, which have been amended many times.
in writing. - (FR) I voted in favour of the legislative resolution approving the proposal for a directive of the European Parliament and of the Council concerning simple pressure vessels, and this on the basis of the report by my British fellow Member, Mrs Wallis. This proposal arises from the wish to consolidate Community law, referred to - inappropriately, in my opinion - as codification. This is a commendable wish, but I am sorry that, in view of the development and the complexity of the texts, the Commission has not revised its position dating from the 1 April 1987 and consisting of instructing its services to go ahead and codify all legislative acts no later than after their tenth modification while, at the same time, emphasising that this is a minimum rule and that, in the interests of clarity and proper understanding of Community legislation, the services were to make efforts to codify the texts for which they were responsible at still shorter intervals. In this particular case, we are codifying a variety of directives dating from 1987, 1990 and 1993, together with texts amending them. I consider that the policy of consolidating Community law should be one of the European Commission's priorities and that the current situation is not in order, particularly in relation to the Member States and Europeans.
in writing. - (LT) Member States must employ all means necessary to ensure that pressure vessels are only placed on the market and provided for use if they are safe for humans, pets or property, and are appropriately installed, maintained and used according to their purpose. Manufacturers must ensure that vessels comply with the type shown in the EC type-examination certificate and the manufacturing process description, must label vessels with the CE marking and draw up a declaration of conformity. This Directive applies to simple pressure vessels manufactured in series and does not apply to vessels specifically designed for nuclear use, vessels intended for the propulsion of ships and aircraft and fire extinguishers.
This proposal aims to codify Council Directive 87/404/EEC of 25 June 1987 on the harmonization of the laws of the Member States relating to simple pressure vessels. The new directive will change various acts whose regulations were incorporated into it. This proposal does not alter the content of the codified legal acts; it only joins these acts together, following the necessary amendments for codification.
in writing. - (FR) I voted in favour of the legislative resolution approving the proposal for a directive of the European Parliament and of the Council concerning the supplementary protection certificate for medicinal products, and this on the basis of the report by my British fellow Member, Mrs Wallis. This proposal arises from the wish to consolidate Community law, referred to - inappropriately, in my opinion - as codification. I am sorry that, in view of the development and the complexity of the texts, the Commission has not revised its position dating from the 1 April 1987 and consisting of instructing its services to go ahead and codify all legislative acts no later than after their tenth modification while, at the same time, emphasising that this was a minimum rule and that, in the interests of clarity and proper understanding of Community legislation, the services were to make efforts to codify the texts for which they were responsible at still shorter intervals. In this particular case, we are consolidating the Council regulation of 1992 and the four texts that modified it in, respectively, 1994, 2003, 2005 and 2006. I consider that the policy of consolidating Community law should be one of the European Commission's priorities and that the current situation is not in order, particularly in relation to the Member States and Europeans.
in writing. - (FR) I voted in favour of the legislative resolution approving the proposal for a directive of the European Parliament and of the Council on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community, on the basis of the report by my British fellow Member, Mrs Wallis. This proposal arises from the will to consolidate Community law, referred to - inappropriately, in my opinion - as codification. I am sorry that, in view of the development and the complexity of the texts, the Commission has not revised its position dating from 1 April 1987 and consisting of instructing its services to go ahead and codify all legislative acts no later than after their tenth modification while, at the same time, emphasising that this was a minimum rule and that the services were to make efforts to codify the texts for which they were responsible at still shorter intervals. In this particular case, we are consolidating the Council regulation of 1993 and the three texts that modified it in, respectively, 2000, 2002 and 2005. I consider that the policy of consolidating Community law should be one of the European Commission's priorities and that the current situation is not in order, particularly in relation to the Member States and Europeans.
in writing. - (FR) I voted in favour of the legislative resolution approving, following the consultation procedure, the proposal for a regulation of the Council concerning the application of Article 81 of the Treaty in the air transport sector, and this on the basis of the report by my British fellow Member, Mrs Wallis. This proposal arises from the wish to consolidate Community law, referred to - inappropriately, in my opinion - as codification. I am sorry that, in view of the development and the complexity of the texts, the Commission has not revised its position dating from the 1 April 1987 and consisting of instructing its services to go ahead and codify all legislative acts no later than after their tenth modification while, at the same time, emphasising that this was a minimum rule and that the services were to make efforts to codify the texts for which they were responsible at still shorter intervals. In this particular case, we are consolidating the Council regulation of 1987 and the five texts that modified it in, respectively, 1990, 1992, 1994, 2003 and 2004. I consider that the policy of consolidating Community law should be one of the European Commission's priorities and that the current situation is not in order, particularly in relation to the Member States and Europeans.
in writing. - (FR) I voted in favour of the legislative resolution approving, subject to amendments, the proposal for a Council regulation amending the regulation of 2000 applying the decision relating to the system of the Communities' own resources, and this on the basis of the report by my excellent French colleague, former minister Mr Lamassoure. Like the vast majority of Members, I think it is good to remember that the Council has asked the Commission to carry out a full and thorough analysis of all aspects of the expenditure and resources of the European Union and to send it a report in 2008/2009. In accordance with the interinstitutional agreement of the 17 May 2006 relating to budgetary discipline and sound financial management, I support the fact that Parliament is duly involved with all the phases of the analysis. In this context, everyone should remember that the current financial perspectives for 2007/2013 have been approved within the framework of a political compromise designed to review the correction to the British contribution.
in writing. - (FR) Mr Lamassoure's report on the European Union's system of own resources is clearly designed to be ideological in nature. There is a refusal to get involved, and I quote, 'in the details of ... a[n] outdated, unjust and untransparent system', whose main fault, in the rapporteur's eyes, lies in the fact that it is not the European Parliament that decides on the matter.
That is just as well, moreover, as, judging from what has been said in this Assembly, it would not have been long before European taxpayers would have been subject to an additional tax deducted directly by Brussels. Free consent to taxation (by citizens or their representatives) is a fundamental principle of the constitutional state, just as the ability to levy tax is a prerogative of the State.
Therein lies the problem, furthermore. The European Union is not a State and cannot in any circumstances take it upon itself to levy tax. By ignoring the rejection by the French, Dutch and Irish of the European Constitution, it consistently demonstrates, moreover, that it cares little for the free consent of the individual nations. Unfortunately, it prefers lies, manipulation or even force.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of Mr Lamassoure's report on the proposal for a Council regulation on amendments to the system of the Communities' own resources. I agree with the grounds on which it is based and I share the view expressed by the rapporteur when he acknowledged that the Commission's latest decision, claiming to update the implementing regulation on own resources in line with the Council decision of 7 June 2007, would, in its current wording, further complicate the procedure, providing for continual exceptions and special conditions for certain Member States.
I would therefore argue that a general review of the operation of the system of own resources, which needs to take place, should take account of the active involvement of the European Parliament in proposing appropriate measures aimed at achieving greater transparency.
in writing. - (FR) On the basis of the report by my Belgian fellow Member, Mr Deprez, I voted in favour of the legislative resolution modifying the proposal for a Council framework decision on the European Evidence Warrant for the purpose of obtaining objects, documents and data for use in proceedings in criminal matters. Like a large number of my fellow Members, I welcome the proposal for a Council framework decision that provides for applying the principle of mutual recognition to a European Warrant for the purpose of obtaining objects, documents and data for use in proceedings in criminal matters. This European Warrant, hereafter referred to as the European Evidence Warrant, will facilitate faster and more efficient legal cooperation in criminal matters and will replace the current system of mutual legal aid in this area, and this in accordance with the conclusions of the European Council.
in writing. - (PT) In addition to the fact that we have serious reservations about the analysis of certain aspects in the EP report, we disagree with the harmonisation of laws and the adoption of common procedures, particularly with regard to the European Evidence Warrant, an initiative which falls within the creation of a European criminal law enforcement area.
The European Commission has gained a reputation for presenting innumerable proposals on the supranationalisation of justice at EU level, thereby jeopardising core aspects of Member State sovereignty and their duty to protect their citizens' rights.
In the current consultation process, the EP defends the cross-border collection of evidence, in the same way as the European Arrest Warrant operates. A majority of the EP wants to delete the 'territoriality clause' agreed by the Council (which would allow a Member State to refuse a European Evidence Warrant under certain conditions), thereby attacking Member State sovereignty.
In essence, the EP, which is 'always more Catholic than the Pope', wants to implement a proposed Treaty which has already been rejected three times, particularly in the area of justice and home affairs, thereby creating this 'European criminal law enforcement area' and, as the rapporteur says, 'not [leaving] the door open to the exercising of national rights of veto'.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of the report of the Chairman of the Committee on Civil Liberties, Justice and Home Affairs, Mr Deprez, on the Council framework decision on the European Evidence Warrant. I agree with the objective of the report and the position it takes.
Facilitating the collection of cross-border evidence is without doubt an important step towards realising the principle of mutual recognition of judicial decisions. This principle forms the basis of judicial cooperation, the ultimate aim of which is to provide faster, effective judicial assistance for all Member States. I would like to point out that in order to guarantee a coherent European legal area and to ensure that judicial cooperation on criminal matters produces the desired effects, the legislative framework should be implemented by all Member States and the instruments should simplify assistance among the various national judicial authorities, without forgetting, of course, the protection of personal data.
in writing. - (PL) Ensuring the safety of citizens of the Member States and swift and efficient operation of the judicial system should be a priority for the Community. This is significant in the context of the dramatic development of organised crime, especially cross-border crime. Special attention should be paid to all legal instruments that can facilitate criminal proceedings and help to condemn perpetrators of crimes.
The European Evidence Warrant provides for automatic recognition of court decisions handed down in another Member State. This is quite problematic, as it entails far-reaching amendments to criminal proceedings in the Member States. Implementation of the European Evidence Warrant is fraught with difficulty, due to the variety of criminal procedures and the extensive differences between the law on warrants. In my view, instead of interfering in such sensitive areas as criminal procedure in a particular country, the Commission and the European Parliament should focus on achieving the best possible level of cooperation between the police forces of the Member States. This could be achieved through bodies such as Eurojust and the European Police College.
The fisheries policy pursued by the EU is not, and has never been, based on well thought-out, joint decisions. Fish stocks in Europe have declined dramatically in recent years, and very little is being done to change this situation. The fisheries policy that the EU should advocate must be permeated by long-term and far-sighted thinking.
However, Mr Busk's report does in many ways represent a positive change. The explanatory statement claims, among other things, that the recovery of cod is a matter of utmost importance and that the best method would be to completely prohibit cod fishing, even if this measure is subsequently rejected. Unfortunately, the amendments to the report do not reflect the concern that Mr Busk expressed in the explanatory statement.
The proposed amendments are far too feeble to have any real significance. It is very unfortunate that the way is being opened for a review of the already inadequate regulation of fishing effort once cod stocks 'have substantially improved'. It is reasonable to suggest that the focus should instead be on safeguarding recovery to a greater extent than is happening at present. Only then can we begin to talk about a possible review. The report therefore sends out completely the wrong signals, to the effect that the problem will soon be solved and we should then start to review the system. The opposite is in fact the case. I therefore voted against the report.
in writing. - I did not support the Busk report. We all know that is important to see a recovery of cod stocks. It is clear that cod can be a collateral catch when fishing for other species. Yet the proposal here to reduce the overall fishing intensity in the area from Cornwall to the Severn estuary is drastic and dramatic. As the MEP for the region in question, I am not yet - I could be with more evidence - convinced of the need to go so far, so fast.
in writing. - (PT) The aim of this report is to 'polish up' the European strategy for preserving cod stocks.
Since November 2000, when the International Council for the Exploration of the Sea (ICES) drew attention to the serious risk of collapse in cod stocks in the North Sea and off western Scotland, and at the Council meeting in December 2000, Fisheries Ministers and the Commission have expressed concern at the critical state of stocks.
Given the different situations in the various fisheries, this European Parliament report aims to ensure greater flexibility of action, taking into account the different fishery and stock conditions in the various areas in which the recovery plans for this species will apply.
Guaranteeing greater involvement of the relevant Regional Advisory Councils (RACs) and Member States in the effective management of cod stocks is one of the priorities of this report. Express reference to the RACs and Member States in the legislation will give a clear indication that the EU institutions are serious about involving these stakeholders in future development of fisheries management systems.
I voted in favour of this report.
in writing. - (SV) The status of cod is extremely serious and requires immediate and forceful action. However, the Commission's proposals are inadequate and have shortcomings in many areas.
It is also interesting that Parliament has quite suddenly decided that the issue should be dealt with at national level. It is clearly the case that they are seeking to weaken the Commission's proposal to benefit the industry. They are quite simply trying to put a square peg in a round hole.
We have voted against the report for the reasons given above.
in writing. - (PL) I voted in favour of the report on the proposal for a Council regulation amending Regulation (EC) No 423/2004 as regards the recovery of cod stocks and amending Regulation (EEC) No 2847/93.
According to the Scientific, Technical and Economic Committee for Fisheries, cod stocks in the North Sea are in a critical state. Too many fish are being caught, and in particular, too many juvenile fish. This reduces the possibilities for the species to recover.
The rapporteur, Mr Busk, has emphasised the need for monitoring and control of compliance with the rules. He also inclines towards the Commission's view on the need to review catches, to simplify the management system and to reduce discards. We cannot ban fishing because of the social and economic consequences, but immediate action is needed to implement the cod stocks recovery plan.
in writing. - I welcome this effort to address the problems related to the 2004 Cod Recovery Plan which has clearly proven to be ineffective. Despite various measures, cod stocks have shown little sign of recovery.
The most important point made in this proposal relates to reducing discards. In the current climate of food shortages and extremely challenging times for fishermen, this can only be described as a totally illogical and wasteful practice.
The quota for Total Allowable Catches is so low and fishermen are forced to throw back large quantities of fish into the sea, despite the fact that this practice contributes nothing to the effort to replenish stocks.
Of course, we must continue to take measures which protect our cod stocks. However, we should also bear in mind the bigger picture. Climate change and the impact of global warming may have more to do depleted stocks than fishermen simply trying to make a living out of this industry.
in writing. - (FR) On the basis of the report by my Finnish fellow member, Mr Virrankoski, I voted in favour of a resolution designed to approve, without amendment, the Draft amending Budget No 7/2008 of the EU, relating to the use of the European Union's Solidarity Fund to the tune of EUR 12.8 million by way of commitment and payment appropriations. This sum is earmarked for helping the populations of the French overseas departments of Guadeloupe and Martinique, which suffered considerable damage following 'Hurricane Dean' in August 2007. This draft amending budget is entirely neutral from a budgetary point of view because it provides for a corresponding reduction in payment appropriations on line 13.04.02 relating to the Cohesion Fund. It is important to note that this draft budget is the first to be solely devoted to the EU's Solidarity Fund, as requested by the European Parliament.
in writing. - (FR) On the basis of the report by my esteemed German colleague, Mr Böge, I voted in favour of the resolution approving without amendment the proposal for a decision of the European Parliament and of the Council on the mobilisation of the EU Solidarity Fund (EUSF) with a view to aiding France, whose overseas departments of Martinique and Guadeloupe were affected in 2007 by 'Hurricane Dean'. The sum of EUR 12.8 million by way of commitment and payment appropriations will thus be mobilised under the Solidarity Fund for France, and this via a 2008 amending budget adopted in parallel. This sum represents 2.5% of an amount of direct damage estimated at EUR 511.2 million.
in writing. - (LT) The Solidarity Fund and other specific measures do not amount to a large sum of money compared to the European Union's budget, they ultimately serve to aid disaster zones and people there following natural disasters. I support the decision to allocate aid from the Solidarity Fund to France for Martinique and Guadeloupe, which were hit by Hurricane Dean in August 2007. In cases like these we have to show solidarity.
in writing. - (SV) France has submitted an application to mobilise the Fund as a consequence of 'Hurricane Dean', which affected Martinique and Guadeloupe in August 2007. The Commission has therefore proposed that a total of EUR 12 780 000 from the Fund be mobilised to support France.
The June List welcomes both national and international solidarity and relief actions when a country is affected by disasters.
However, it is our opinion, firstly, that previous experience has indicated that the EU is not able to manage emergency aid effectively with Community funds. Secondly, we are talking about a contribution of fractions of a percentage of France's GNP. It is unreasonable to think that the EU should intervene and jointly finance projects that a rich Member State should be able to cope with themselves.
We have therefore chosen to vote against the report as a whole.
in writing. - (PT) The Commission proposes to mobilise the European Solidarity Fund in favour of France.
The Interinstitutional Agreement allows the mobilisation of this Fund within the annual ceiling of EUR 1 billion. During 2008 a global amount of EUR 260 411 197 has been mobilised in favour of the United Kingdom (EUR 162 387 985), Greece (EUR 89 769 009) and Slovenia (EUR 8 254 203).
France applied for assistance from the Fund following hurricane Dean which affected Martinique and Guadeloupe in August 2007. The Commission proposes to mobilise the EU Solidarity Fund for a total amount of EUR 12 780 000, to be allocated from appropriations not used in the Cohesion Fund.
However, as in previous cases, there is at least one obvious question that must be asked: how can it be that it is only now, more than one year after the disaster affected the populations, that EU funding is being made available? There can be no doubt that something is not right ...
It should be noted that we presented proposals aimed at speeding up the procedures for mobilising this Fund and ensuring that regional disasters were still eligible. These proposals also aimed to acknowledge the specific nature of natural disasters in the Mediterranean region, such as drought and fire, within this Fund.
in writing. - Amendment 134
We would strongly oppose coercive abortion, forced sterilisation and infanticide, and concur that these are human rights abuses.
We have abstained on the amendment, as EU funds have never been used in this way and the amendment fails to clarify the importance of the international development work of credible organisations in supporting women in fertility management, and specifically reproductive education, reproductive healthcare services and family planning, and campaigning for women's right to healthcare.
Amendments 130, 131, 132, 133
While we are voting in favour of these amendments because of the importance of the issue, we feel it would be more appropriate to create a separate budget line on children's rights, which would include the issues dealt with in these amendments.
in writing. - (DE) The effects of natural disasters are varied and generally devastating. Alongside the human suffering that they cause, it is above all the economic effects which set the development of these countries back by many years, as in the current case. Essential infrastructure is destroyed and can only be rebuilt with great difficulty using the countries' own funds.
The establishment of the Solidarity Fund that has been advocated should speed up reconstruction work of this kind by providing selective financial support, which will also require careful monitoring in each location. It is true that the affected regions need rapid assistance, but reliable monitoring of the investments in these projects is also important. In my opinion, more attention should be given to this area, which is why I am abstaining from the vote on this report.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of Mr Böge's report on the proposal for a decision of the European Parliament and of the Council on the mobilisation of the EU Solidarity Fund, requested by France, to provide for the emergency situation caused by Hurricane Dean in Martinique and Guadeloupe in August 2007. I agree with the rapporteur and share the opinion of the Committee on Regional Development that, in this case, the use of the fund is entirely in line with the provisions of the Interinstitutional Agreement of 17 May 2006.
in writing. - (FR) Our Parliament has just approved aid of EUR 12.78 million, proposed by the European Commission in favour of Martinique and Guadeloupe and intended to cover a portion of last summer's emergency expenditure in the wake of 'Hurricane Dean'.
This financial aid will be welcome, especially since Martinique and Guadeloupe still continue to feel the effects of the damage caused by Hurricane Dean, in particular in the field of housing and the banana and sugar cane industries.
The Solidarity Fund, which is being used in this case in application of an exception to the general regulations, is particularly important for the outermost regions, given the multiplicity of regular threats to their populations at a time when the Caribbean Islands were again struck last week by Hurricane Omar.
Since this fund was created in 2002, I have been very committed to ensuring that overseas departments can benefit from this type of support. The experience acquired by the French Government in presenting its requests, together with the understanding shown by the Commission, the European Parliament and the Council reassure us concerning Europe's capacity to side with overseas populations confronted by major crises.
in writing. - (FR) On the basis of the report by Mr Böge, I voted in favour of the resolution approving the proposal for a decision of the European Parliament and of the Council on the mobilisation, within the framework of the European Union's general budget for 2008, of the sum of EUR 10.8 million by way of commitment and payment appropriations under the European Globalisation Adjustment Fund with a view to aiding the automobile sector in Spain and the textiles sector in Lithuania. In the case of Spain (to which it is proposed to appropriate EUR 10.5 million), the request relates to 1 589 redundancies, 1 521 of which took place in Delphi Automotive Systems España, in Puerto Real, a province of Cádiz, Andalusia. This is a motor parts manufacturer belonging to the company Delphi Automotive Systems Holding Inc., whose head office is in Troy, Michigan in the United States. In the case of Lithuania (to which it is proposed to appropriate EUR 0.3 million), the request concerns 1 089 job losses caused by Alytaus Tekstilė, a textile company, going into liquidation over a reference period of four months.
in writing. - (PT) Spain has submitted an application in respect of 1 589 redundancies, 1 521 of which have occurred at Delphi Automotive Systems España and 68 among its suppliers. It has requested a contribution of EUR 10 471 778 to cover part of the cost of assistance measures which amount to nearly EUR 20.94 million.
Lithuania has submitted an application in respect of 1 089 redundancies due to the closure of Alytaus Tekstile, a textile manufacturer. It has requested EUR 298 994 out of a total cost of nearly EUR 0.06 million.
As we have said before, this Fund cannot be used as a temporary 'cushion' for unacceptable socioeconomic costs resulting from the relocation of undertakings and their redundancies or for the failure to alter policies which are the cause of worker exploitation, insecurity and unemployment. It is essential to prevent and penalise business relocations and put an end to the policy of liberalising world trade, as instigated by the EU.
State aid must be granted subject to long-term commitments on employment and regional development. Aid must not be granted where it may be used to encourage relocations.
We must reinforce the role of workers' representatives on company boards and in the taking of structural management decisions.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of Mr Böge's report on the mobilisation of the European Globalisation Adjustment Fund in response to requests made by Spain and Lithuania in February and May 2008. I believe that it is appropriate for the Fund to be mobilised, since those countries have incurred vast expense in the form of assistance for workers. Given that the Fund exists precisely in order to provide additional support for workers who find themselves threatened by the new competitive conditions and by commercial practices in today's world of business, I think that in this case the request for mobilisation of the fund can be approved without question.
in writing. - (RO) I voted for the draft resolution which prevents the introduction of passenger screening as a means of tightening civil aviation security. Passenger security is vitally important, but the measures being taken should not result in the violation of citizens' fundamental rights. The introduction of body scanning, in the form it has been currently proposed, does not guarantee respect for the right to privacy.
I believe that studies need to be carried out in order to determine the effect of introducing this measure on human health, as well as an impact assessment in order to determine the convenience of these measures. I also think that the procedures which should be adopted for handling the scanned images are extremely important. In view of this, the European Data Protection Supervisor should formulate and issue a point of view so that any measures targeted at passenger security are implemented in compliance with the regulations governing personal data.
We await with interest additional data from the European Commission relating to the measures we have in mind for improving civil aviation security. I was in favour of adopting this resolution today because the fundamental rights of the European Union's citizens need to be protected.
Globalisation has positive implications for economic growth and employment. It can also have negative consequences for the most sensitive and least qualified workers in certain sectors. These negative consequences can affect all Member States, regardless of whether they are large or small, long-standing Members or new entrants.
The European Union's structural funds support planned changes and their management in the framework of such actions as lifelong learning on a long-term basis. In contrast, the European Globalisation Adjustment Fund provides one-off personalised support for a limited time. Its aim is to support workers who have been made redundant as a result of market changes. The European Union should pay particular attention to this Fund.
in writing. - (FR) I voted in favour of the resolution following the Commission communication on building a Global Climate Change Alliance between the European Union and poor developing countries most vulnerable to climate change, and this on the basis of the own-initiative report by my Swedish colleague, Mr Wijkman. It is now established that the least developed countries (LDCs) and the small island developing states (SIDSs) will be hit soonest and hardest by the impact of climate change. These countries have the fewest resources for preparing themselves for these upheavals and for changing their way of life. Climate change is therefore in danger of further delaying achievement of the millennium development objectives (MDOs) in a large number of these countries, and I welcome the Global Climate Change Alliance (GCCA) that the European Commission proposes should be set up between the EU and poor developing countries most vulnerable to climate change, in particular the LDCs and the SIDSs and ACP (African, Caribbean and Pacific) countries. In common with the vast majority of my fellow Members, I consider the budget of EUR 60 million appropriated to this initiative to be not nearly sufficient.
I have voted in favour of Mr Wijkman's report on building a Global Climate Change Alliance between the European Union, the Least Developed Countries (LDCs) and Small Island Developing States (SIDS); I believe that we cannot postpone taking tougher action outside of the EU in respect of the joint challenges of climate change and the reduction of poverty. Such action would represent a step towards implementing the EU Action Plan on Climate Change and Development (2004), based on our better understanding of the fact that climate change must transform the way we approach development assistance.
As a member of the Committee on Development I am particularly sensitive to this decision, which has the potential to be combined with the international negotiations on climate change in Poznań in 2008 and Copenhagen in 2009. We must overcome the mistrust between industrialised and developing countries, which has posed one of the major barriers to a climate change agreement for the period following 2012.
in writing. - (LT) Developing countries have contributed least to climate change, but stand to suffer the most from its consequences and will be least able to deal with them. The industrialised nations are historically responsible for climate change and have a moral duty to contribute to the efforts of the developing countries to adapt to the consequences of climate change.
The review of the 2007 EU Action Plan on climate change and development shows that not enough is being done to integrate climate change into EU Development Policy and work is particularly slow. I support the Commission's initiative to establish the Global Climate Change Alliance. However, the EUR 60 million allocated to the Global Climate Change Alliance is wholly insufficient and therefore it is important for the Commission to set out long-term funding and allocate at least EUR 2 billion until 2010, and EUR 5 billion until 2020. At present, developing countries desperately lack the funds to adapt to climate change. By helping the developing countries, we will also help ourselves.
Yes, we have an obligation to help developing countries and, in particular, the least developed countries (LDCs) and the small island developing states (SIDSs) to limit the impact of global warming, as these countries will be the first victims of global warming, without being responsible for it.
At present, Africa is the 'forgotten continent' of climate negotiation.
This ambition must, however, be reflected in a financial commitment commensurate with what is at stake.
Therein lies the problem.
The budget of EUR 60 million provided for by the European Commission is not enough.
The long-term funding objective should be one of at least EUR 2 billion between now and 2010 and of EUR 5 billion to EUR 10 billion between now and 2020.
To fund this increase, the Commission and the Member States must use at least 25% of the revenue from the Community's emissions trading scheme.
We are also requesting measures relating to financial aid, technical assistance and technology transfer in order to facilitate the use of low greenhouse gas emissions technologies.
Finally, new methods of funding need to be unblocked.
If, once again, it is development credits and the European Development Fund that are mobilised, the alliance concerned will be no more than a sham.
in writing. - (EL) The EU is exaggerating the current dangers from climate change caused by the irresponsible exploitation of natural resources by big business, not in order to push forward substantial measures to deal with it, but to frighten people, to improve its position in the competition with other imperialists and to find a solution in terms of the over-accumulation of capital by securing even bigger profits for the monopolies.
The EP report on building a climate change alliance between the EU and developing countries is open interventionism in the internal affairs of these countries with regard to the organisation of their economy, society and administrative mechanisms, and offers scant financial reward to the plutocracy of these countries or threatens military intervention under its preventive policy to address security threats and climate-related conflicts, thereby endorsing the Solana report on these topics.
It proposes a more active role for businesses through public-private partnerships, especially in sectors such as water, public health and energy supply, and the introduction of green taxes and it welcomes the emissions trading scheme which benefits businesses and is paid for by workers and the environment and the adaptation of developing countries to capitalist restructuring of trade, agriculture and security.
The people will reject the imperialist plans of the EU and demand a better and healthy environment.
in writing. - (SV) The report deals with the Commission's proposal to build a Global Climate Change Alliance. Unfortunately, the basic intentions of the report have been peppered with statements that the June List is unable to support, including the call to link the European Union's environmental commitment with a Common Foreign and Security Policy and detailed proposals of how the EU should initiate environmental investments in third countries.
Based on some of the statements contained in the report, the Global Climate Change Alliance could also be viewed as an attempt by the EU to extend its powers in connection with forestry and marine issues. This method of using issues to build the EU State is something we are most strongly opposed to.
The June List is very much in favour of EU cooperation encompassing cross-border environmental problems. However, fighting poverty and initiating efforts to tackle environmental problems at a global level should be carried out within the framework of the UN. After careful consideration, the June List has therefore chosen to vote against the report.
in writing. - (PT) Climate change on the planet is due not only to its natural development, but also to a policy followed by the industrialised countries of intensifying the exploitation of natural resources. This has increased climate change to a level which is now causing humanity serious problems.
Responsible action to tackle the consequences of the serious squandering of natural resources demands a break with the capitalist policies at its root.
However, the approach favoured, with the EU at the helm, is one of joint responsibility of all countries. This involves trying to impose limits on 'developing' countries with regard to their sovereign use of their own natural resources, obviously in line with the ambitions held by major transnationals to exploit these resources.
In addition to other aspects, the text adopted by the EP not only contains contradictions but also completely ignores these central issues. Instead it advocates a 'preventive security policy or in response to climate-related security threats or conflicts', using 'climate change' to secure and militarise international relations.
The report, based on the consumer-pays principle, also advocates creating 'green' taxes (as opposed to a tax system based on income), which open the door to the privatisation of public services and the private exploitation of such fundamental resources as water.
in writing. - (PT) Climate change is a fact which becomes interesting to discuss when it comes to finding answers. In this we must be guided by a refusal of dogma and thoughtlessness.
As opposed to a fatalistic approach which identifies world population growth, increased consumption and, inevitably, improved living conditions for millions of human beings with a potential environmental disaster, we should use our modern scientific ability and the enormous progress from which we are all benefiting to find appropriate answers which avoid the risk of causing unwanted side effects (as so often happens with decisions that are rushed through due to the desire to act quickly but without a proper understanding of the situation to which these must respond).
However, whatever approach is taken - or approaches, given that there must be multiple answers - we must acknowledge that some countries are less able to react. These countries are at stages of development which mean that they do not have the necessary resources and which put them in an extremely vulnerable situation. Thinking about these countries and their populations, with a view to mitigating the negative impact of climate change and helping them to adapt, must be a core element of our policy.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Wijkman's report on building a Global Climate Change Alliance. The subject of climate change has been on the agenda for many years: much has been done, but it is not yet enough. The aim is to step up action on climate change outside of the EU. We therefore need to promote political dialogue between the EU and developing countries in order to encourage the incorporation of factors connected with climate change into plans for reducing poverty at local and national level.
I support this initiative; before it gains ground, of course, it will have various challenges to face, such as the lack of coordination at world level, the scarcity of funding, and so on. I also agree with the rapporteur's remarks on investing in the development of innovative public-private partnership (PPP) models, in which Europe has great faith. They represent the future for the EU at national, regional and local level.
in writing. - (NL) It has been obvious for a while that global warming is hitting the least developed countries (LDCs) the hardest, while it is precisely these countries that have contributed the least to it. Their vulnerability will drag them further into the abyss of poverty, and I welcome the fact that Mr Wijkman underlines this emphatically.
The idea is to set up an alliance to face up to climate change, but the Commission is not putting enough funds aside for this. The cost of climate change could well be as high as EUR 80 billion. The budget which the Commission has allowed for this, though, is EUR 60 million, which is just not enough for the LDCs to prepare for climate change. It is now up to the Alliance to find, or free up, more funds. This means that the individual Member States of the Union must face up to their responsibility. They must set aside larger sums than they are doing at the moment.
The European Parliament also proposes using at least 25% of the EU's revenue from the emission trade system for the Alliance.
It looks as if the Union, in the light of climate change, is starting to think differently about development cooperation, which is to be welcomed. This is why I will be supporting the report.
in writing. - (RO) I voted for the report 'Building a Global Climate Change Alliance between the European Union and poor developing countries' as these countries are the most vulnerable to climate change.
The 2007 review of the EU Action Plan on Climate Change and Development mentioned above shows that the progress on mainstreaming climate change into the European Union's development policies has been insufficient and far too slow.
Even though the EU has set itself the target of becoming a leader in the fight against climate change, the EU budget does not reflect the priority given to these policies. The Clean Development Mechanism (CDM) has so far been poorly suited to meeting the needs of the poorest countries in terms of investments in clean technology.
The report calls on the EU to place climate change at the core of its development cooperation policy and invites the Commission to provide detailed information on existing financial mechanisms for climate change and development at national and international levels. The Commission should urgently propose the measures required to scale up EU financial support for climate change and development, ensuring the best possible coordination and complementarity with existing initiatives.
in writing. - (PL) The protection of the natural environment should undoubtedly be a priority for each Member State and for the Community as a whole. As regards the initiative to establish a Global Climate Change Alliance, however, the best that can be said about is that it is pointless. Spending taxpayers' money on yet another expensive political body will most certainly not help to improve the state of the natural environment. It will merely provide additional lucrative posts to be filled by Brussels bureaucrats. Developing countries produce far less pollution, and their carbon dioxide emissions are insignificant in comparison to those of the economic giants.
I should like to point out that for many years now the United States of America has been near the top of the list of countries producing toxic substances. It has still not ratified the Kyoto Protocol. I am convinced that establishing an alliance involving the EU and developing countries will not contribute in the least to reducing the level of pollution. On the other hand, action such as conversations with the political leaders of the aforementioned countries, for example, could be crucial. That is because they are the ones doing most to degrade the natural environment.
in writing. - (FR) I voted in favour of the resolution on governance and partnership at national and regional levels and a basis for projects in the sphere of regional policy, put forward on the basis of the own-initiative report by my French fellow Member, Jean Marie Beaupuy. I fully agree with the idea that, out of a concern for simplification and efficiency, the feasibility be investigated of merging the various Community funds in the future cohesion policy for the period subsequent to 2013.
in writing. - (RO) I would like to welcome the initiative on compiling a report on the subject of good local and regional governance, as well as the importance of the notion of partnership between the four or more levels of power: local, regional, national and European. Any encounter with representatives of the local authorities elected directly by the people highlights, on most occasions, differences in the way European policies are handled between these levels of authority.
Without establishing a policy of real partnership between all these bodies of authority, uninfluenced by political partisanship which has no connection with subsidiarity, the efforts made by both the European Parliament and the other European institutions will not achieve the desired concrete results and effectiveness. We are sufficiently familiar with the conflicts and poorly understood rivalry between the representatives of the different political parties in power at different levels of administration, which results, on most occasions, in European citizens being deprived of the benefits of the European projects being decided on in this EP forum. This is why I voted in favour of the report, in the expectation that regional policies will be given the importance they deserve.
in writing. - (FR) Mr Beaupuy's report is particularly instructive. It speaks about the governance of structural policy, and we learn that, over and above a rebalancing of the levels of development of all regions in the European Union, the true aim of the regional policy conducted by Brussels is to radically change the territorial organisation of the Member States and thus their administrative and political structures.
In fact, this is not really a surprise. Everything is being done in Europe today to bypass or destroy nation States: from the top, by granting its competencies to the European super-state; and from the bottom, by promoting, contrary to the traditions of some Member States and against the natural boundaries or boundaries of identity of provinces - at the cost of billions of euros - the 'region' as the privileged level of infra-national organisation or the constitution of transborder infra-national spaces. The 'integrated approach' to European legislation praised by the reporter, which consists of taking this level into account in all European policies with a territorial, economic and social impact, contributes to this development.
Over and above electoral manipulations, it is certainly within this frame of analysis that the administrative reform proposed by Mr Sarkozy must be analysed.
in writing. - (SV) The report advocates increased cooperation between national administrations. However, it is important to remember that it is as a result of institutional competition that the best forms of governance are tested and distinguished from those forms that are less suitable. Europe's diversity of forms of administration and the exchange of experience between these administrations is probably a good example.
The report is full of well-meaning statements, but essentially lacks concrete proposals for how the administration of the structural policies is to be improved with a view to rectifying the huge shortcomings that exist with regard to the control of the economic aspects of the structural policies. It is worth remembering that the EU's structural policies represent the European Union's largest single item of expenditure for the period from 2007 to 2013 and that the European Court of Auditors in its report for the 2006 financial year states that at least 12% of the money paid out for structural policies should not have been paid out.
The report also contains references to the Treaty of Lisbon. This treaty has, however, been rejected in the democratic processes. To invoke the Treaty of Lisbon is therefore an expression of unacceptable arrogance. The future of the treaty is, at the time of writing, so uncertain that invoking its contents should be avoided. For the reasons given above, the June List has chosen to vote against the report in its entirety.
in writing. - (PT) Obviously there is no question about our support for the essential participation of local and regional authorities or other public authorities, social and economic organisations and the general public in the definition of objectives and programmes and in the implementation and control of the use of Community structural funds within each Member State, given that we have always argued for this.
However, we cannot allow other objectives to be pursued under cover of this legitimate aspiration, such as, for example, the merger within the 'future cohesion policy for the period after 2013' of the various Community funds (European Regional Development Fund, European Social Fund, Cohesion Fund and European Agricultural Fund for Rural Development). This proposal could jeopardise what should be the central objective of the Community budget, in other words its function to redistribute wealth among the 'cohesion' countries and the 'wealthy' countries, particularly since it would eliminate funds which are only intended for the former (in addition to jeopardising Community funding of 'common policies' such as agriculture and fisheries).
We cannot agree, either, with the proposal's encouragement of 'public-private partnerships', which are an instrument used to privatise public services that are essential and strategic for the people and the socioeconomic development of each Member State.
in writing. - (RO) Mr Beaupuy's report identifies good governance at the level of two complementary systems: the institutional system, which provides for the allocation of powers and budgets between the State and regional and local authorities; and the partnership system, which brings together the various public and private bodies concerned by the same issue in a given territory.
Partnership can bring added value to the implementation of cohesion policy through enhanced legitimacy, sustained coordination, guaranteed transparency and better absorption of funds. The involvement of partners may help to develop an institutional facility at sector and territorial level. We must not ignore the fact that partners have the necessary abilities and resources which may boost the programme's effectiveness by making the process for selecting projects more efficient.
In order to legitimise the decision-making process and counterbalance any political influence as part of the public consultations during the preparatory phase of the operational programmes, it is extremely important for local and regional authorities as well as civil society to be involved. This facilitates the use of extensive expertise and helps to improve the programme's development, monitoring and evaluation.
We must realise that the new Member States are not prepared yet for the partnership principle and, therefore, this could be reinforced gradually as a result of supranational and subnational pressure.
Based on the arguments already expressed through the amendments which we have tabled and which have been accepted and incorporated by Mr Beaupuy in the final text, I have expressed my support for this report.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Beaupuy's report on governance and partnership at national and regional levels and a basis for projects in the sphere of regional policy. It is clear that the success of any regional development does not depend only on the results that are achieved, but also on the way in which these results are obtained, that is to say, the governance. We therefore need to develop mechanisms that improve systems of governance without being hindered by different policies.
I share the rapporteur's enthusiasm for the partnership principle: new methods of governance should not replace public institutions, rather they should go hand in hand. I also approve of the plan to reorganise the way governance relates to Community funds, the different territorial dimensions and, of course, the European Union. Project management skills borrowed from the world of business can be excellent tools for realising new forms of governance to drive forward the particular development of the European system.
in writing. - (DA) The Danish Members of the Socialist Group in the European Parliament have voted in favour of the own-initiative report on better regulation, but wish to emphasise that removal of administrative burdens can be a very political process. We support the objective of removing the unnecessary administrative burdens. Certain administrative burdens may, however, be socially very necessary, even if they may be felt to impede companies' growth and innovation. We think that a balanced approach to reducing administrative burdens is necessary.
in writing. - (PT) If we have to discuss the need for 'better lawmaking' before debating the content of European legislation, then we should be considering how much of this legislation is actually needed. It is true that the creation of a common market and the establishment of uniformity between countries with different histories and traditions, which can frequently be seen in the details of their legislation, creates a need for harmony which requires perhaps more proactive lawmaking.
However, saying this is not the same as acknowledging that, above all, we must legislate and that this must be done at European level. Although I am convinced that the EU is frequently the correct arena in which to act, it should also be noted that the principle of subsidiarity is fundamental and is often pushed aside in the name of false efficiency and an unnecessary result.
If we want the EU to be capable of responding to the needs for which a European decision-making level is justified, we should consistently and wisely avoid flooding Europe with legislative projects and powers that can be effectively established at national level. This concern, which frequently appears in the Treaties, is unfortunately less apparent in Brussels, with inevitable consequences not least in terms of bureaucratic temptation.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Medina Ortega's report on the protocol on the application of the principles of subsidiarity and proportionality. The European Union should aim towards standards of clarity and efficacy within the regulatory framework. Since improving legislative procedures can help us to achieve these goals, and given that the principles of subsidiarity and proportionality are two of the cornerstones on which the Community is built, especially where it does not have exclusive legislative competence in a particular area, I commend the Committee on Legal Affairs for its tireless work in ensuring that Community legislation is based on quality, through simplifying the acquis communautaire, and not on quantity.
Furthermore, I too have my doubts about self-regulation and co-regulation procedures; the current financial crisis on the markets can in part be attributed to them. Regulation remains the simplest way to pursue the objectives of the Union and to bring legal certainty to businesses and to citizens.
in writing. - (FR) The Commission has just published its 24th annual report on its control of application of Community law by the Member States. The quite legitimate question that can be asked is: are there any differences or progress in relation to the previous report? It would seem not. As always, the poor students of Europe are the Member States. What solution is proposed by the rapporteur? More firmness with regard to the Member States, more submissions to the Court of Justice if necessary and more firmness in executing the decisions pronounced by the Court. In a word: more powers of coercion and repression for European institutions in relation to the Member States.
The Community legal order, already set up with treaties that take precedence over national rights, now wants to be more and more oppressive and destructive of the said rights of the Member States. We are resolutely hostile to this, since the enfeoffment of national rights and legal specificities will surely lead to enfeoffment of the Member States themselves in a Europeist and federalist project.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of Mrs Geringer de Oedenberg's report on monitoring the application of Community law. Figures are objective; they can be interpreted but cannot be disputed: the notable increase in infringement cases and failure to abide by rulings of the Court of Justice, or to transpose directives within the timeframe set, indicate that there is a need for greater monitoring of individual Member States by the Commission.
In addition, I am convinced that there should be greater cooperation between the European Parliament and national parliaments, in order to promote and indeed to add force to the application of Community law at national, regional and local levels. I also approve of the inclusion in the text of the issue of the management of the Structural Funds: Member States need to be reminded that if they wish to benefit from the Funds within the 2007-2013 financial framework then they must adapt their legislation to comply with European law, above all with regard to environmental protection, in such a way as appropriately to foster economic and social development at regional level.
During today's sitting of Parliament I voted in favour of the annual report of the Committee on Legal Affairs on monitoring the application of Community law in 2006.
The document drafted by the rapporteur, Mrs Geringer de Oedenberg, contains references to failure to comply with the timetable for transposition of directives, unsatisfactory cooperation between the judicial systems of the Member States and the European Court of Justice, and also criticism of the methods of dealing with complaints.
One very worrying phenomenon is the unwillingness of the national courts to implement the principle of primacy of Community law and to take advantage of the preliminary ruling procedure.
The report also points to the increased number of infringements arising from failure by the Member States to comply with the rulings of the Court of Justice and failure to comply with the timetable for the transposition of directives.
In the light of the above, there is an urgent need to enhance cooperation between the European Parliament and national parliaments, and to increase monitoring of application of Community law at national and regional level. Such action will bring the European Union closer to the citizens and strengthen its democratic legitimacy.
in writing. - (FR) I voted in favour of the resolution on a strategy on future implementation of the institutional aspects of the regulatory agencies, and I did so on the basis of the report drawn up at the initiative of my excellent colleague and friend, the former Greek Minister, Mr Papastamkos. It is regrettable that the efforts deployed by Parliament and the Commission with a view to establishing legally constraining oversight of the European regulatory agencies have produced no significant result. I share the opinion of the vast majority of my colleagues who deplore the absence of a general strategy for setting up agencies in the European Union. It has become urgent and necessary for the Council and the Commission to work together with Parliament in order to establish a clear, common and coherent framework concerning the place given to the agencies in the future within the scope of European governance, its being necessary to set up parliamentary control over the constitution and operation of the regulatory agencies.
in writing. - (LT) Recently there has been a noticeable growth in the number of regulatory agencies both at European and at national level. There are similarities and differences between these two levels. The variety of these agencies in terms of structure and function at a European and national level raises questions regarding regulation, good management and the closeness of institutions in the sense of centralisation and decentralisation.
Europe's regulatory agencies are mostly decentralised or independent services, therefore it is necessary to demand particular transparency and democratic control when we discuss their founding and activities, as without regulatory and executive institutions which have exclusive rights, the growth in numbers in the most important areas of social activity may damage the name of institutions representing the European Union, alienate them and greatly increase bureaucracy.
The application of parliamentary control to the structure and activities of regulatory agencies should conform with the classic principle of democracy, which demands an increase in the political responsibility of all institutions with executive powers.
in writing. - (FR) The European Union includes 29 agencies, veritable European micro-institutions whose cost comes to more than EUR 1 billion and whose usefulness is subject to caution. The rapporteur is thus right to demand more transparency and more responsibility in managing these numerous agencies, true political control over their activity, evaluation of those that already exist, a moratorium on the creation of new agencies and a 'cost-advantage' analysis before any decision is taken.
However, the true problem is the very existence of these agencies, additional layers of European bureaucracy, some of which have a regulatory power and others executive functions that interfere with the work of the national authorities when they do not complicate it. The true problem is their proliferation and the fact that they are spreading throughout Europe, their seats being handed out like vote-catching presents. The true problem is that 40 % of them are founded by virtue of Article 308 of the Treaty, that famous article that makes it possible to increase the competencies of Brussels when they are not expressly provided for by the laws and regulations.
Since this report resolves nothing, we are unable to approve it. However, since it is, even so, an attempt to put a bit of order into this jumble, we cannot reject it. For this reason, we shall abstain.
in writing. - (SV) It is interesting that, in point 5 of the report's proposal, the absence of a general strategy for the creation of EU agencies is now being noted. New agencies are being created on a case-by-case basis, leading to a non-transparent patchwork of regulatory agencies, executive agencies and other Community bodies.
It is even more interesting to note that the majority in the European Parliament has always promoted the creation of new agencies and is only now realising that the overall picture has been lost.
The June List supports the main ideas of the report, but we are critical of how the European Parliament is now trying to take in new territory with the regulatory agencies having to submit annual reports to Parliament and the directors of the agencies possibly being invited to appear before the competent parliamentary committee before they are appointed. We are sceptical about these proposals. Firstly, it is appropriate for the Commission to be responsible for the governance of these agencies, and secondly, party political wrangling may influence the appointment of the agency directors, who as such should merely be officials.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of the report presented by Mr Papastamkos on a strategy for the future settlement of the institutional aspects of Regulatory Agencies. I welcome the Commission's plan to set up an interinstitutional working group to be responsible for defining the functions of regulatory agencies, and the respective competences of each European Union body in relation to the aforesaid agencies.
This proposal should be the starting rather than the finishing line though, since the objectives go far beyond the creation of an interinstitutional group. Indeed, the proposal for a common approach, insofar as possible, to the structure and functioning of these agencies is aimed at cutting red tape so that these bodies can carry out their legislative role in a proper and effective manner. This will make it possible to monitor them and to meet the auditing requirements, at least in part, as well as to foster the responsibility called for by a role of such importance.
in writing. - (SV) Joseph Kony and the Lord's Resistance Army are guilty of committing appalling crimes over the last 20 years, which is why the International Criminal Court now wishes to put him on trial.
The conflict in the Great Lakes Region, Uganda and Sudan is still going on and is constantly claiming new civilian victims. It is the clear responsibility of the international community to put a stop to this terrible tragedy.
The June List generally has a negative view of foreign policy resolutions. However, this one relates to an organisation and its leader that are being accused by the International Criminal Court of crimes against humanity. We have therefore chosen to support this resolution.
in writing. - (IT) Madam President, ladies and gentlemen, I would like to inform the House that I have voted in favour of the motion for a resolution on the indictment and bringing to trial of Joseph Kony at the International Criminal Court. It is wholly unacceptable that it has been more than three years that attempts have been made to arrest an international criminal like Kony, the perpetrator and instigator of crimes including murder, genocide, rape, looting and incitement to rape. All these attempts have failed due to the continued reluctance of the Ugandan Government to cooperate in capturing this criminal, for whom the ICC has issued an international arrest warrant.
I would point out that Uganda has signed the Rome Statute, according to which every member commits itself to put an end to impunity for the most serious crimes of major concern for the international community, and to contribute to the prevention of such crimes. I would also like to express my concern over the total absence of a clear commitment aimed at preventing the diversion to the LRA, the army led by Kony, of international aid (above all from the Government of Sudan), which it can use to fund itself easily.
in writing. - (FR) I voted in favour of the legislative resolution changing the proposal for a decision of the European Parliament and of the Council establishing an action programme for the enhancement of quality in higher education and the promotion of intercultural understanding through co-operation with third countries (Erasmus Mundus) (2009-2013), and this on the basis of the report by Mrs de Sarnez. I back the compromise amendments aimed at academic excellence, equity linked to geographic coverage, informing the public about this programme and the necessity of lifting all legal and administrative obstacles to exchange programmes between European countries and third countries (problem of visas). I also maintain that it is necessary to take steps within the scope of the programme to ensure that students, doctoral candidates and post-doctoral and university researchers coming from the least developed third countries (ACP = African, the Caribbean and Pacific countries, in particular) return to their country of origin once their stay has expired in order to avoid the 'brain drain' phenomenon. Bravo, finally, on the requirement to learn at least two European languages and to fight against discrimination and promote respect for gender equality.
in writing. - (DA) The Danish Members of the Socialist Group in the European Parliament have voted against the report on the Erasmus Mundus II programme. That is not because we are opposed to the programme, but because the wording on funding is in danger of bringing about a situation in which Danish students have to pay for using the programme. In general, we support the objective of the Erasmus Mundus programmes.
The Danish Members of the Socialist Group in the European Parliament have voted in favour of the own-initiative report on better regulation, but wish to emphasise that removal of administrative burdens can be a very political process. We support the objective of removing the unnecessary administrative burdens. Certain administrative burdens may, however, be socially very necessary, even if they may be felt to impede companies' growth and innovation. We think that a balanced approach to reducing administrative burdens is necessary.
in writing. - (EL) As part of the anti-grassroots policy of the Lisbon Strategy, the EU is using the Erasmus Mundus programme (2009-2013) for the bourgeois modernisation of universities in the Member States, in accordance with the demands of capital, so as to cause a 'brain drain' from third countries and step up the exploitation of workers, thereby increasing the profitability of European monopolies.
It reinforces private economic criteria for evaluating universities and research centres and places state and private institutes of education on an equal footing. It creates education 'consortia' on the basis of the 'objective of excellence' and imposes tuition fees on students, thereby essentially excluding children from working class families from higher education and post-graduate studies.
The demagogic declarations by the EU about preventing a brain drain from less developed countries cannot conceal the real objective, which is none other than the woeful exploitation of manpower from those countries and drastic restrictions on the rights of young people to a high standard of free state education for every child from working class families.
For these reasons, the parliamentary group of the Greek Communist Party voted against this legislative initiative.
in writing. - (PT) I voted in favour of the De Sarnez report on the Erasmus Mundus programme (2009-2013) as I consider that this new programme is fundamental for promoting the European Union as a centre of excellence for learning at world level.
Through cooperation between the various EU educational establishments, Erasmus Mundus II will improve the response to the growing demand for student mobility and will promote the quality of higher education in the EU and dialogue between different cultures. I would also highlight the important innovations proposed in the report, such as the extension of the doctoral programme, the inclusion of scholarships and the promotion of the active participation of undertakings and research centres.
in writing. - (PT) This is an important programme which aims to support third-country students who want to come and study in the European Union, although its limited funding may create difficulties for those required to pay university fees who are unable to do so. As a result, although we voted in favour of the report, we regret that the proposals tabled by our group were rejected, as these aimed to help solve this problem.
However, we are pleased to say that proposals were adopted aimed at improving the mobility of these students and drawing attention to the fact that the programme must not be used to attract people with special skills from third countries to the European Union, to the prejudice of their countries of origin. We insisted on the need for the European Commission, when evaluating the programme, to take account of the potential consequences of the 'brain drain' and the socioeconomic situation of those concerned.
We must ensure that masters' students, doctoral candidates, researchers and academics from less-developed third countries can return to their places of origin once their period of study has ended, thus avoiding any 'brain drain'.
in writing. - Madam President, I voted in favour of this report, and I hope that the extension of the Erasmus Mundus Programme to 2013 will continue to provide an important bridge between different cultures.
The benefits of this educational programme are evident - not only will the EU benefit from attracting intelligent, high-flying students from third countries, which will improve EU research and innovation, but our own students will also gain improved language skills and increase their employability, both at home and abroad.
Above all, I think this programme is particularly pertinent, given that this is the Year of Intercultural Dialogue. Building links with third countries through education fosters understanding and communication between different cultures, languages and faiths. This is precisely the kind of programme that the European Parliament should be supporting, and I welcome it wholeheartedly.
in writing. - (SV) We have chosen to vote against this report from the Committee on Culture and Education. We are not voting against the idea of the Erasmus Mundus programme as such, but as a result of some of the detailed proposals put forward by the Committee and some of those put forward by the Commission.
We do not support a special Erasmus Mundus visa as per the brief descriptions contained in the proposal. Each Member State has the right to issue visas, and we hope that they have a generous attitude when it comes to issuing visas to students involved in the Erasmus Mundus programme. We are of the opinion that it is not possible to regulate this sort of visa at EU level.
We also reject the idea of the EU providing financial support to an alumni association of students graduating from various Erasmus Mundus programmes. Student associations should develop out of the needs and personal efforts of individuals. They cannot be created from above by EU institutions.
The Erasmus Mundus programme involves cooperation and mobility in the higher education sector, aimed at promoting the European Union as a centre of excellence in learning around the world. It broadens the opportunities available to date in the framework of the Erasmus programme, opening up cooperation in the field of education to countries that are not Members of the Union.
Education plays a vital role in young people's lives. International experience is increasingly valued by the students themselves and by future employers. A knowledge of languages, cultures, the specific nature of each country and the ability to operate in an international environment are just some of the many benefits of participating in the programme. The promotion of mobility is another prominent feature of the programme's aims. The latter are particularly important in the era of globalisation, as contacts with third countries gain significance. We should welcome the fact that European students and students from third countries will continue to have the opportunity of acquiring such experience.
I am glad that the programme voted through also contains proposals for resolving visa issues. The latter complicate travel arrangements unnecessarily. The proposed facilitation should also affect the scope of information available. Students should be able to obtain all the information they require to make it easier for them to prepare for their stay well in advance. In this connection, support from European Commission representations in third countries could be particularly helpful.
in writing. - (LT) Today we voted on the new generation of the Erasmus Mundus programme (2009-2013). The current Erasmus Mundus programme was implemented in 2004 and more than 4000 citizens of the European Union and third countries have successfully used this programme. Erasmus Mundus has proved to be a reliable measure in the field of higher education, particularly in the area of masters courses. The goal of the new programme is to encourage higher education in Europe, to help offer more and better career opportunities to young people, and to implement more structured international cooperation between higher education institutions, ensuring greater mobility for students from the European Union and third countries. Over the next 5 years, universities in Europe and third countries will be allocated more than EUR 950 million to join the programme and offer grants. An extra programme for postgraduate studies will be added, and students will be allocated more financial support. During the vote I supported the amendments by the committee responsible, which give the document clearer regulation, safeguard student choice and rights and enable stronger cooperation between universities.
in writing. - (FR) The objective of encouraging economic immigration on a huge scale, already set out on 11 January 2005 by the European Commission in its 'Green Paper on an EU approach to managing economic migration' is more topical than ever, given this report.
No fewer than EUR 950 million have been appropriated to the Erasmus Mundus II programme for the period 2009-2013. This programme is intended to attract foreign students and teachers to the geographical area of the European Union. That is some EUR 654 million more than the amount appropriated to the first version of the programme.
Under the pretext - laudable in itself - of encouraging students from third countries to come to study in Europe by offering them high-level master's degrees or doctorates, what in reality are being opened up are the floodgates for a new channel of legal immigration. Easier access to Europe will, in fact, be given to foreigners from third countries by means, in particular, of simplified procedures for obtaining visas and scholarships and modified tuition fees.
Far from favouring its own nationals and encouraging the European research and excellence it needs, the European Union is again favouring those from outside the EU and exhibiting its penchant for immigration on a huge scale.
in writing. - (DE) The Erasmus Mundus II programme is similar to the Erasmus exchange programme for European students, but is aimed primarily at exchanges with third countries. Its purpose is to attract qualified foreign students to Europe.
I am fundamentally in favour of an intercultural exchange, particularly at a scientific level. However, I have doubts about the effectiveness and, above all, the usefulness of this programme for the Member States. At a time when in some Member States places at universities for the resident population are restricted in many subject areas, we should be cautious about higher qualifications.
The move to the Bologna model throughout the entire university system in Europe has made it difficult enough for students with a master's degree to find a PhD place. Increasing the competition for resident students seems to me to be counter-productive. It will also be difficult to control breaches of immigration regulations in relation to the programme. For this reason I have voted against the report.
The Erasmus Mundus programme has already played an important role in the contemporary education of young people and adults. The experience gained indicates that the challenges should be tackled with a degree of caution, however. Unduly radical changes such as new conditions for tuition fees could unbalance this educational system, which has proved itself in the market. Such changes might also infringe certain principles concerning the autonomy of academic institutions. It is therefore necessary to consider whether it would be best to leave decisions with the Erasmus Mundus consortium or to lay down the conditions for management from above.
I believe that, where established practice exists and there is the opportunity for local bodies to take decisions, that should be respected and nothing new imposed by decree. This is particularly important given that we live in very different regions. Some are said to be better developed, others to be less so, and they all have varying traditions and diverse economic conditions.
I should like to take this opportunity of pointing out that Parliament has the unjustified practice of referring to documents which are not yet binding, such as the European Constitution that was rejected in a referendum, the Treaty of Lisbon and the related Charter of Fundamental Rights. Legislation cannot be founded on what is not on the statute book.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of Mrs De Sarnez's report on the Erasmus Mundus programme (2009-2013). Young people are our future, and I say that not simply because it is a fitting expression: the Erasmus Mundus programme is built on an ethos of excellence and the promotion of intercultural integration, through cooperation with third countries, in order that new generations can work towards a better world. Specifically, the new Erasmus Mundus programme lays emphasis on the possibility of attending masters' and doctoral courses, the creation of partnerships with educational establishments in third countries and the pursuit of particular communication and information activities.
I applaud this initiative, and I would also like to draw attention to Mrs De Sarnez's proposal that the learning of at least two foreign languages should be made a priority: languages are in fact the primary vehicle of cultural integration.
in writing. - (NL) Erasmus Mundus II broadly matches its predecessor, although major adjustments have been made. Important changes include a more balanced and guaranteed geographical representation in the Erasmus Mundus programmes which consortia of universities from at least three European countries can offer, along with extra attention for vulnerable populations.
The admission criteria for the training courses must be quality-based, and, at the same time, gender equality must be respected and access for disadvantaged groups improved.
When grants are awarded to European students and students from third countries, the institutions that offer the courses must respect the principle of equal opportunities and non-discrimination.
At the same time, Erasmus Mundus II should contribute to the sustainable development of higher education in Europe and in third countries, whereby the Commission should make every effort to prevent brain drain.
The Greens will ensure that these adjustments are actually implemented. The assessment of Erasmus Mundus should also demonstrate that access to the Erasmus Mundus courses has improved for vulnerable groups.
The Group of the Greens/European Free Alliance in the European Parliament has endorsed this report subject to those conditions
I voted in favour of the report on the proposal for a directive of the European Parliament and of the Council on safety rules and standards for passenger ships (recast) - C6-0442/2007 -.
Along with Mr Szájer, I am inclined to recognise the principles and guidelines provided by the Conference of Presidents. They are fully compliant with the law. I also fully endorse the suggestion that the decision by the Conference of Presidents requires technical adjustments.
in writing. - (FR) I voted in favour of the proposal for a directive of the European Parliament and of the Council on genetically modified micro-organisms (recast), and this on the basis of the report by Mr Szajer. I regret that, given the development and complexity of the laws and regulations, the Commission has not changed its position dating back to 1st April 1987, which consists of instructing its services to proceed with the codification of legislative documents no later than after their tenth modification, while at the same time stressing that this was a minimum rule and that the services were to codify the laws and regulations for which they were responsible at even shorter intervals. In this particular case, we are proceeding with revision of the directive of 1990 and of the laws and regulations that were changed four times, in 1994, 1998, 2001 and 2003. Initially intended for codification, Directive 90/219/EEC is, in the end, recast in order to introduce the changes necessary for adapting to the procedure on regulations with control introduced in 2006. I consider that the policy of consolidating Community policy should be a priority of the European Commission and that the current situation is not in order, particularly with regard to the Member States and citizens.
in writing. - (RO) Even if the progress made and efficiency achieved in agricultural, crop and animal production are inconceivable without the major discoveries made in the field of genetics, we need to devise the optimum biosecurity measures for using genetically modified micro-organisms in contained conditions as we need to respect the precautionary principle so that we can protect human health and the environment.
It is definitely the case that nowadays mankind would have been worse off and more strife-torn without the discoveries made by Mendel, followed by those of Morgan, Crick and Watson. However, it is clear that the procedures for obtaining, testing, using and commercialising genetically modified organisms (GMO), whether plants, animals or micro-organisms, must be subject in every country to a special scheme of regulation, authorisation and administration, which will set out a legal and institutional framework, intended to eliminate or reduce the risks of producing any negative effects.
in writing. -(IT) Madam President, ladies and gentlemen, I have voted in favour of Mr Ryan's report on Community statistics relating to the trading of goods between Member States. The aim of Community legislation is to reduce unnecessary and excessive bureaucracy, and therefore the issue of statistics relating to the trading of goods between Member States cannot remain untouched.
Eurostat has formed a working group to investigate how intra-Community reporting of this trading can be simplified and modernised. Furthermore, a study is underway into a single system for the development and cataloguing of commercial flows of goods within the common market. I agree with this initiative, but I hope, together with Mr Ryan, that the Commission will improve this proposal by specifying in sufficient detail what measures should be taken in order to introduce a single-flow mechanism of this kind. Pilot projects could be used for this, so that the value and feasibility of the scheme might be examined in full.
in writing. - (GA) Ninety per cent of businesses in Ireland are small and medium-sized enterprises, as is the case throughout the European Union. In Ireland - as I am more familiar with the situation there - around 250 000 enterprises are small and medium-sized enterprises employing more than 800 000 people. Most of those enterprises (circa 90%) employ fewer than ten people, with only one person employed in half the cases. Time, therefore, is a very valuable resource, but those enterprises find themselves spending a great deal of time simply filling out forms.
It will come as no surprise that I support this report (being my own report) on which compromise was reached through cooperation between the Council and my colleagues in the ECON committee. However, I wished to make this explanation of vote to emphasise its importance. The provisions of the report will relieve over 200 000 small and medium-sized enterprises of the task of filling out forms relating to the trading of goods, thus saving time and benefiting business and enterprise in general.
in writing. - (PL) Intrastat is a single common system for European countries. It aims to reduce unnecessary bureaucracy and regulation. It is a flexible system and therefore allows for account to be taken of specific needs and solutions pertaining to individual Member States of the European Union.
Another important point is that both the Intrastat system and the international trade statistical system are based on the recommendations for an international trade in goods statistical system developed by the UN's Statistical Division. This makes it possible to obtain complete and fully comparable information on the international trade in goods.
Ongoing collection of statistical data on important economic issues is very necessary. The Member States should make every effort to modernise and improve this system.
in writing. - Malta is the only state in the EU where divorce is not possible. In Europe there are only three states where divorce is not achievable: the Vatican, Andorra and Malta.
Malta, however, allowed the registration of a divorce obtained elsewhere provided the person was either a national or domiciled in the country where the divorce was given.
By virtue of Brussels II (Council Regulation (EC) No 2201/2003), a person can now obtain a divorce if he is a national of any Member State and has been habitually living there for six months. Any other person can file for divorce if that person has been habitually resident in the Member State for a continuous period of one year immediately preceding filing for divorce.
It is commendable that a new article in cases where states do not have divorce laws, as in the case of Malta, has been taken into consideration.
In Malta we have already recognised divorce through the system of registration in cases where the appropriate regulations apply; it is not a question of adopting the principle of divorce as this is already in force in certain circumstances. The issue is whether divorce should form a specific part of our legal system even when these special circumstances do not apply.
in writing. - (FR) I voted in favour of the legislative resolution approving, subject to amendments, the proposal for a Council regulation amending the regulation of 2003 as regards jurisdiction and introducing rules concerning applicable law in matrimonial matters, and this on the basis of the report by Mrs Gebhardt. Faced with the increased mobility of citizens within the European Union resulting in an increase in the number of 'international' couples, that is, couples in which the spouses are of different nationalities or reside in different Member States or in a Member State of which at least one of the two is not a national, and due to the high divorce rate in the European Union, it has become indispensable to legislate on the applicable law and competence in matrimonial affairs, which concern an ever increasing number of citizens each year. It is necessary to go on pointing out that the treaties provide for progressively setting up a common area of freedom, security and justice along with measures aimed at furthering the compatibility of applicable rules in the Member States in the area of conflicts between laws and competence.
in writing. - (SV) Mrs Gebhardt's report clarifies the competence of national courts in connection with matrimonial cases within the EU as well as which law is to be considered appropriate. The aim is to militate against the risk of one of the spouses trying to rush in first with petitioning for divorce in order for the case to be governed by the law of a particular country that would protect the interests of the spouse in question. This aim in itself is naturally commendable. However, in my opinion the disadvantages of the regulation outweigh the advantages.
Sweden has one of the world's most liberal matrimony laws, and this is something we should be proud of. The danger associated with the original proposal is that it would mean that in a number of cases Swedish courts could be forced to pass a judgment according to Maltese, Irish, German or Iranian law when one party files for divorce. In the long term, this would restrict the Swedish unconditional right for one person to file for divorce and also to have it granted - an area I could never compromise on. Therefore, my first thought was to vote against the report. However, during the vote an oral amendment was approved, which in essence related to the legal principle of public order. I am still of the opinion that the Swedish model should be preserved, but in order to encourage improvement, I have chosen instead to abstain.
in writing. - (PT) I voted in favour of the Gebhardt report concerning applicable law in matrimonial matters. Bearing in mind the increased mobility of citizens in the EU and the diversity of applicable legislation in the various Member States in the event of divorce, I support the possibility for spouses of different nationalities or resident in different Member States to choose the law applicable to their divorce.
However, I feel it is vital to ensure that each spouse is informed so that both are fully aware of the legal and social consequences resulting from choosing the applicable law.
in writing. - (FR) The new legislation we are being proposed concerns divorce for 'international couples', that is, couples in which the spouses are of a different nationality or who live in different Member States.
At issue here is fixing the rules relative to the competent jurisdiction and applicable law in order to offset the legal insecurity that prevails in this area. At present, the applicable law is determined according to national laws regarding conflict of law, themselves being highly disparate among the various Member States, as well as being complex. The majority of Member States determine the applicable law in accordance with criteria of reattachment or of residence (lex loci). Other Member States systematically apply their national law (lex fori) which, obviously, can lead to applying a law with which the spouses have only tenuous links and to a result that is not in keeping with legal certainty.
This new regulation proposes that we harmonise these rules of conflict of laws. We are in favour of this, as it should introduce more predictability into what remains a dramatic situation and do so in the interests, in particular, of the security to which children, who are too often the victims of the separation of their parents, are entitled.
in writing. - (SV) We in the June List are greatly disappointed to observe the eagerness of the rapporteur to pursue an issue that has very recently been rejected by the Council. The fact is that, despite its shortcomings, the current Brussels IIa Regulation is a much better piece of legislation than that proposed by the rapporteur. To take away the freedom of spouses to choose a court and jurisdiction is an indication of the Commission's and, more especially, the rapporteur's, arrogant attitude towards current practice in all the Member States.
We are not only rejecting this ill-thought out report, but are calling on all Members to stand up for freedom of choice for spouses going through a divorce. Complicated EU rules are the last thing these people need during difficult times.
in writing. - Ireland has opted out of the adoption and application of this regulation as we were not in favour of extending jurisdiction to Irish courts to grant a divorce to an EU national based on a substantially different law of the state from where he/she came.
If Ireland were to implement this measure, this would allow EU nationals resident in Ireland to obtain a divorce in our courts on substantially different and less onerous grounds than that provided for in our Constitution as allowed by the referendum on divorce in 1995, i.e. 4 years separation of the parties. It would also mean that the present Constitutional requirement on Irish courts in divorce proceedings to allow divorce only where proper provision is made for the parties involved and for dependent children would not apply in such cases. While there are positive aspects to this report I have abstained because of Ireland's opt-out.
in writing. - (FI) Madam President, I voted against the report on marriage by Mr Gebhardt, as I think it is important that Finnish laws should apply in Finnish courts in future in cases where the application of a law of a foreign country would conflict greatly with the basic premises of Finnish law.
I am also very concerned about the proposed evaluations of guilt in divorce cases. In Finland we gave up investigating unfaithfulness or other such matters in divorce cases about 20 years ago. It would be one gigantic leap backwards and a whiff of the old times if this were reintroduced.
in writing. - (LT) The enlarged European Union is seeing a rise in the number of international families, that is, spouses of different nationalities. Unfortunately, in the EU a high number of marriages between different nationalities are ending in divorce, and often the divorce process is complicated and takes a long time. This is because until now people had limited opportunities to choose the court, which would consider their divorce case. Once they had decided to separate, spouses could only approach a court in their country of residence. Consequently, they were also unable to choose the laws of other Community Members and apply them to their divorce. For example, in order to divorce her husband, a Lithuanian woman, who had married a German and had a family in Germany, had to approach a court in their place of residence. Their divorce case had to be tried under German law. Once the regulation has been adopted, from 1 March 2009 these restrictions will no longer be in force. Families going through divorce proceedings will be able to either choose the court according to their place of residence or choose the law applied by the country of which they are a citizen. At the time of voting I supported the amendments, which determined that the law applied in divorce cases must not conflict with the main principles of the Charter of Fundamental Rights of the European Union. This is particularly important as we strive to avoid sex discrimination when trying and making decisions in divorce cases.
in writing. - (FI) I voted in favour of Mrs Gebhardt's report, because I think the Commission's proposal to standardise the rules on conflicts of law in divorces between international couples is an important one. Divorce is a human tragedy for the parties and their children. That is why the parties involved need to be as clear as possible on the procedure to be applied and the material content of the law.
The situation now, where under the Brussels IIa Regulation spouses are able to choose amongst a number of different competent courts and the jurisdiction is determined with reference to the rules on conflicts of law in the Member State where the forum is located, does not establish the necessary legal certainty. Forum shopping and the 'dash to court', for one party to obtain a favourable result, are serious side-effects of this.
I think that the right of marriage partners to choose by mutual agreement the competent court and jurisdiction would also help them discover the content in both cases. For this very reason, it is crucial that access to information on content and procedures should be made easier, as stated in Amendment 2. Amendment 1, which safeguards the interests of children in choosing the law, is also vitally important.
I support Amendment 37, tabled by my group, in which the law of the Member State where the couple were joined in marriage must also be the one chosen. This is logical and would make it even easier to discover the content of the law to be applied.
in writing. - (FR) In Europe there are, generally speaking, too many divorces, particularly in my country. A growing number of divorces affects mixed couples, that is, couples in which the spouses are of a different nationality.
As the free movement of persons is a given fact of European integration, it is essential that a clear legal framework be set up.
Being aware that the national rules in the area of divorce are extremely disparate, I fully appreciate the danger that might result from a 'tourism' of divorce, were one able to choose the most advantageous jurisdiction for one of the spouses and the most constraining jurisdiction for the other.
I would have voted in favour of this report because the proposed regulation would have offset the shortcomings, making it possible for two spouses living in different Member States to choose by mutual consent, and with full knowledge of the facts, the competent jurisdiction in their divorce proceedings, which should have been one of the two Member States of residence in the European Union.
Unfortunately, during the vote, an oral amendment that had been adopted caused such confusion that it was necessary to refer the whole report back to the committee. Since the report was not referred back to the committee, I no longer took part in the final vote.
The subject is too delicate to be voted on in a state of confusion.
in writing. - I did not vote on this report as Ireland chose not to exercise its option to take part in the adoption and application of the proposed regulation and has not played an active role in negotiations at Council level.
Ireland was not in favour of extending jurisdiction to Irish courts to grant a divorce to an EU national based on a substantially different law of the state where he/she came from.
This, if it had been implemented, would allow EU nationals resident in Ireland to obtain a divorce in Irish courts on substantially different and less onerous grounds than that provided for in our constitution as allowed by the referendum on divorce in 1995.
Given that Ireland is not part of the process in adopting and applying this regulation, I chose not to vote on this report.
in writing. - (SK) I welcome the report from my colleague Evelyne Gebhardt on the choice of jurisdiction, the recognition of judgments and the rules applying to the right to decide on matrimonial matters. I firmly believe that it is important to create a clear, comprehensive and flexible legal framework in this sensitive area.
In the vote today I voted in favour of the introduction of the right to choose an appropriate court for divorce proceedings. I supported a proposal under which a so-called international couple will be able to opt for jurisdiction in the place of their usual residence, or in the legal system of the country where they were married.
I fully support the view that it is important to ensure sufficient access to information for both spouses, regardless of their financial situation or level of education. Both sides should be precisely and fully informed of the consequences of their choice of court and of the right to decide in divorce cases. This applies especially in the case of international couples, since the laws of the Member States, the divorce procedures and the conditions under which divorces may be handled vary enormously.
in writing. - (DE) In matters relating to cross-border marriages it is important that there is a standardised legal situation in Europe. Legal certainty for citizens in areas such as marriage and divorce, which often involve highly emotional issues, is increasingly important in areas of policy.
In a world which is shrinking at an ever increasing speed, regulations such as those already in place in civil law, in this case the free choice of applicable law and court for the parties, is important for their mobility. This regulation also establishes 'user-friendly' access to an area of family law. Another important factor in this context is that the parties are well-informed about the legal consequences of their decision. This is why I have voted in favour of the report.
in writing. - (RO) I voted for this report thinking about the more than 150 000 European men and women who are involved in cross-border divorce procedures every year. This also includes many Romanian men or women who have got married abroad. I voted for this report because I strongly believe that we have a duty to support the removal of all those bureaucratic obstacles and difficulties which make some people say that the Union would be hell for citizens and heaven for lawyers.
I also think that we have a duty to those we represent to eliminate a number of the other problems which cause trouble for Europe's citizens. Just two examples of these are the problems linked to medical care given to European citizens in a country other than their country of origin and the equivalence of educational diplomas.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of the work presented by Mrs Gebhardt, on applicable law in matrimonial matters. It has a worthy aim: to establish a clear and comprehensive legal framework to include laws on jurisdictional competence, and recognition and implementation of decisions on matrimonial matters, in addition to the rules on applicable law.
Indeed, under the current scenario, because of conflicts between national and Community laws, any 'international' divorce may throw up the most disparate of legal questions. We must also consider the risk of the 'dash to court', which rewards the spouse who attempts to get in first and seize the jurisdiction whose law best serves his or her interests.
This is completely unacceptable, and I therefore welcome this report, aimed at giving the spouses significant responsibilities, above all in terms of enlightened choice, choice of jurisdiction and finally choice of applicable law.
in writing. - (SV) As someone in favour of the European Union I usually see the added value of European legislation. Better solutions are often found for problems when several people have thought about them. This report is a regrettable exception to this rule. We have every reason to be proud of legislation that gives people the opportunity to go their separate ways if they so wish and therefore every reason to safeguard the system we currently have in Sweden. Like the government, I am therefore of the opinion that the Commission's proposal for harmonisation is heading in the wrong direction when account must be taken, for example, of the practice in Malta. The Vatican cannot be allowed to put obstacles in the way of an active equality policy at home. The European Parliament had a different opinion. It was therefore my intention to vote against the report. The amendment has also been entered in the Minutes.
I voted against the measure because I consider it to be irresponsible of the EU to interfere in matters which do not lie within its authority. This includes family law. The Council of Ministers should think carefully about whether to accept proposals from Parliament or the Commission. A small number of problem cases should not be exploited in order for the EU to appropriate further powers. This is not what European integration is all about.
Apart from this, the European Parliament referred in its opinion to the EU Charter of Fundamental Rights. This constitutes unacceptable manipulation on the part of Parliament, since the EU Charter of Fundamental Rights is not a legally binding document but a political compromise. The EU Charter of Fundamental Rights declares in Article 9: "The right to marry and right to found a family shall be guaranteed in accordance with the national laws governing the exercise of these rights.” Since family law is resolved at a national level why do we need a parallel set of European divorce regulations? This opens up the possibility of manipulation. It is therefore not entirely clear what direction this regulation is heading in and the Commission is incapable of eliminating the uncertainties. I propose that the Council of Ministers reject this measure.
An increase in the number of married couples in the EU where the spouses are nationals of different EU or non-EU countries has been noted.
Consequently, the question of the choice of applicable law or competent court for a particular issue is arising ever more frequently.
The European Union needs effective conflict resolution provisions to determine legal competence.
As the number of divorces increases, so too does the number of cases of discrimination when seeking divorce or legal separation. The best-informed spouse takes the initiative and seizes the jurisdiction where the law best serves his or her interests. In so doing, this spouse is prejudging the competence of the legal system concerned.
In the case of marriages in which one of the spouses resides in a non-EU country, it may be difficult to find a court's recognition of a divorce settlement granted in a non-EU country.
The report voted on today aims to ensure access by both spouses to reliable information concerning divorce and separation proceedings and also the main issues in national and Community law. It has rightly been recognised as vital for the interests of any child concerned to be taken into account in each case when choosing the applicable law.
The fisheries policy pursued by the EU is not, and has never been, based on well thought-out, joint decisions. Fish stocks in Europe have declined dramatically in recent years, and very little is being done to change this situation. Instead, the EU is offering aid in return for fishing rights in third world countries and will therefore deplete their seas of fish as well. The local population along the coastlines will be deprived of its livelihood and will be reduced to living on aid, aid moreover that rarely provides adequate compensation or makes up for the lost income.
The fisheries policy that the EU should instead advocate must be permeated by long-term and far-sighted thinking. Such a process has no room for aid for improving and modernising fishing fleets, the ultimate aim of which is to increase catch capacity. However, I would gladly support measures which aim to support vulnerable local populations in poor coastal regions, whose only source of income is fishing and who are suffering tremendously as a result of reduced fish stocks, largely as a direct result of the EU's misguided fisheries policy. The proposals in Mr Guerreiro's report do not, however, include such measures and I have therefore voted against the report.
in writing. - (PT) Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions provides for a number of derogations from the entry/exit regime established under Article 13 of Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy.
However, the belated adoption of the Commission legal instrument enabling the Member States concerned to allocate state aid as well as limited shipyard capacity have made it impossible to meet the deadline relating to the entry into the fleet of fishing vessels benefiting from state aid for renovation up to 31 December 2008, as specified in Regulation (EC) No 639/2004.
In its report, the Committee on Fisheries defended the extension of deadlines for state aid for the renewal and registration of vessels, both in relation to the Regulation currently in force and in relation to the proposal presented by the European Commission, according to which the deadline should be extended only by one year, in other words until 31 December 2009.
The extension of state aid for renewing the fleets of the outermost regions until 31 December 2009 and the possibility of registering vessels until 31 December 2011 represent vital assistance taking into account the aforesaid constraints.
I therefore voted in favour of the Guerreiro report.
in writing. - (PT) Support for the renewal and modernisation of the fishing fleets in the outermost regions is extremely important given the strategic nature of the fisheries sector in these regions. The report voted on today aims to extend by one more year the period of financing of the renewal and modernisation of the fishing fleets of the outermost regions.
It is justifiable to take account of the particular structural, social and economic situation of these regions in respect of the management of their fishing fleets. To that end, the provisions on management of fleet entry/exit regimes and compulsory withdrawal of capacity and also the rules on access to state aid for the renewal and modernisation of fishing vessels should be adapted to the needs of those regions.
In summary, support for the renewal and modernisation of the outermost regions' fishing fleets should continue, especially in the case of small-scale fleets, as the fleets of these regions consist for the most part of ageing vessels, in some regions even built more than 30 years ago. These actions are a sine qua non for improving catch storage conditions and the working and safety conditions of fishermen in these regions.
in writing. - (IT) Madam President, ladies and gentlemen, I have voted in favour of the report on the management of fishing fleets registered in the Community outermost regions, presented by Mr Guerreiro. The Commission has always aligned itself in favour of European integration, whatever area is being discussed, and I share this view; but in this case we must eliminate any time limits, so that these regions have sufficient time for appropriate renewal and modernisation to better equip them to face competition within the internal market.
It is clear that continued support for this renewal is a sine qua non without which it will be impossible adequately to secure working and safety conditions and the conservation of fish stocks. For this reason I support this initiative, aimed at completely restructuring the fleets of the outermost regions (ORs) in order to confront the new European challenges in the fishing sector.